 



Exhibit 10.15
EMPLOYMENT AND NON-COMPETITION AGREEMENT
This Employment and Non-Competition Agreement (this “Agreement”) is made this
12th day of March, 2007 by and between National Interstate Corporation (“NIC”)
and Alan R. Spachman (“Spachman”).
Recital: As part of the orderly development of NIC’s management structure, NIC
has named Spachman, who is the founder of NIC and has served as its President
since 1989 and as its Chairman since 2004, to the newly created post of Chief
Executive Officer (“CEO”), effective January 1, 2007, with the expectation that,
while he is in that post, Spachman will devote a substantial portion of his
efforts to the transition of his duties to his eventual successor as CEO. In
connection with such transition, this Agreement provides for Spachman’s
continuing employment by NIC for up to two years after the appointment of a
successor CEO.
In consideration of the mutual covenants set forth in this Agreement, NIC and
Spachman agree as follows:
1. Employment Term. During the period specified in this Section 1, NIC will
employ Spachman, and Spachman will be employed by NIC, on the terms and subject
to the conditions set forth in this Agreement. The term of Spachman’s employment
under this Agreement (the “Term”) will begin as of January 1, 2007 (the
“Effective Date”), and, subject to prior termination as provided in Section 15,
will continue through the date that is the first to occur of (a) the second
anniversary of the date (the “Succession Date”) on which an individual other
than Spachman is appointed CEO of NIC by the Board, or (b) December 31, 2009;
such period shall be referred to in this Agreement as the “Scheduled Term.” The
Term will be divided into two portions, the first of which (the “CEO Portion”)
will run from January 1, 2007 through the Succession Date and the second of
which (the “Post-CEO Portion”) will run from the Succession Date through the end
of the Term.
2. Duties and Responsibilities.
(a) During the CEO Portion of the Term, Spachman will serve as the Chief
Executive Officer of NIC, in which capacity he will perform such duties and have
such responsibilities, consistent with his status as CEO, as may be assigned to
him by the Board of Directors of NIC from time to time, primarily focusing on
strategic opportunities, public company responsibilities, and the implementation
of succession planning through development of a successor to himself as CEO.
During the CEO Portion of the Term, Spachman will devote such time to the
business of and to the furtherance of the purposes and objectives of NIC as may
be necessary to perform the duties and fulfill the responsibilities mutually
agreed upon from time to time as contemplated above.
(b) During the Post-CEO Portion of the Term, Spachman will serve as senior
advisor, in which capacity he will perform such duties and have such
responsibilities as may be mutually agreed upon between Spachman and the Board
of Directors of NIC from time to time. During the Post-CEO Portion of the Term,
Spachman will devote such time to the business of and to the furtherance of the
purposes and objectives of NIC as may be necessary to perform the duties and
fulfill the responsibilities mutually agreed upon from time to time as
contemplated above, and will be entitled to engage in other remunerative
activities, including part time employment by another employer. During the Term
and until the earlier to occur of (i) an executive of NIC obtaining appropriate
licenses in states necessary to maintain continuity of the business of NIC and
its subsidiaries or (ii) December 31, 2007, Spachman will serve certain
subsidiaries of NIC in such executive capacities as may be mutually agreed upon
from time to time by Spachman and the respective Boards of Directors of such NIC
subsidiaries.
3. Cash Compensation. Throughout the Term, NIC will pay to Spachman base salary
at the rate of $330,000 per year together with a guaranteed bonus equal to 100%
of base salary. The combined total of

1



--------------------------------------------------------------------------------



 



base salary and 100% bonus (aggregating $660,000 per year) will be paid in equal
installments, subject to applicable withholding and in accordance with NIC’s
normal payroll practice (with a partial installment due at the end of the Term
if the end of the Term does not coincide with the end of a payroll period).
4. Pre-2007 Bonuses. In light of the guaranteed bonus to be paid to Spachman
during the Term, he will not be eligible to participate in NIC’s Management
Bonus Plan for 2007 or any later year and he will not be entitled to any cash
payment for any paid time off accruing after December 31, 2006. For purposes of
determining Spachman’s right to bonuses with respect to 2006 and any earlier
year, Spachman will be deemed to be in the active employ of NIC both throughout
the Term and, unless Spachman’s employment under this Agreement is terminated
for Cause pursuant to Section 15(c), indefinitely thereafter. Accordingly, any
bonus payments attributable to 2006 or earlier year results that would otherwise
be paid to Spachman in 2007 or any later year (with the original requirement
that he be in the active employ of NIC at the scheduled time of the bonus
payment) will be paid to Spachman or to his estate (subject only to the
requirement that his employment under this Agreement not have been terminated
for Cause before the scheduled time of the bonus payment). Spachman will be
entitled to payment, in 2007, for all accrued but unused paid time off that he
has accrued through December 31, 2006, but will not be entitled to any cash
payment for any paid time off accruing after December 31, 2006.
5. Stock Options. Spachman holds options, granted under NIC’s Long Term
Incentive Plan, to buy 80,000 Common Shares of NIC, which options are scheduled
to vest at the rate of 16,000 per year on January 1 of each year from 2006
through 2010. (32,000 shares vested as of January 1, 2007.) So long as Spachman
is employed under this Agreement, these options will continue to vest in
accordance with the previously established schedule. Upon termination of his
employment under this Agreement for any reason other than termination for Cause
pursuant to Section 15(c), all then unvested options will become fully vested
and exercisable as of the date of that termination and Spachman (or his legal
representative) will have a period of 90 days following that termination within
which to exercise any and all of those option that then remain unexercised. The
Compensation Committee of NIC’s Board of Directors will confirm the approval of
these provisions in a letter to be delivered to Spachman not later than 15 days
after execution of this Agreement by both parties.
6. Health, Life, and Disability Coverage.
(a) NIC will continue to provide to Spachman, throughout the Term, coverage
under NIC’s health insurance benefits plans, including the Flexible Spending
Account program, subject to normal deductibles, premiums, and co-payments in
effect from time to time; except that if Spachman becomes eligible for
substantially equivalent coverage at substantially equivalent cost from another
employer at any time during the Post-CEO Portion of the Term, Spachman’s right
to participate in NIC’s health insurance benefits plans will terminate not later
than 90 days after Spachman becomes eligible for that substantially equivalent
coverage. If, upon termination of his employment with NIC, Spachman is eligible
for continued benefits under COBRA, NIC will provide him with written
notification under separate cover.
(b) NIC will continue to provide to Spachman, throughout the Term, the maximum
levels of coverage available under NIC’s Basic Life Insurance/Accidental Death
and Dismemberment Plan.
(c) NIC will continue to provide to Spachman, throughout the Term, group short
term and long term disability coverage on substantially the same basis as was
provided to him by NIC during 2006, except that NIC will not continue coverage
to Spachman under the Company’s supplemental LTD program for officers after the
next normal expiration date for the policy underlying that program that occurs
after January 1, 2007.
7. Savings and Profit Sharing Plan. Spachman will continue to be eligible
throughout the Term to participate in NIC’s Savings and Profit Sharing Plan with
payroll deductions and ultimate distributions to

2



--------------------------------------------------------------------------------



 



be made in accordance with the provisions of that plan. Spachman will be
eligible for NIC 401(k) profit sharing contributions on the same basis as other
senior executive officers throughout the Term.
8. Auto, Perquisites, and Office. Throughout the Term, Spachman will be entitled
to continued use of an automobile (under NIC’s Company Auto Program for Senior
Officers), to all standard officer perquisites, and to reimbursement for dues
and fees at one country club, all at substantially the same levels as in effect
for Spachman during 2006. Throughout the CEO Portion of the Term, Spachman will
be entitled to the continued use of his current office, secretarial services,
and computer, telephone, and related support. Throughout the Post-CEO Portion of
the Term, Spachman will be entitled to the use of an appropriate office together
with secretarial services and computer, telephone, and related support,
comparable to his current office and related support.
9. Reimbursement for Expenses. Subject to such limitations as may be reasonably
imposed by NIC from time to time, NIC will reimburse Spachman for reasonable,
ordinary, and necessary business expenses incurred by him in furtherance of
NIC’s business, provided Spachman accounts to NIC therefore in a manner
sufficient to substantiate deductions with respect to those expenses by NIC for
federal income tax purposes.
10. Confidential Information. Notwithstanding any other provision of this
Agreement, both during and after Spachman’s employment with NIC, Spachman will
maintain the confidentiality of Confidential Information and will refrain from
using such Confidential Information (except in connection with Spachman’s job
responsibilities) and disclosing it to anyone other than NIC, its employees, and
other entities that have a business relationship with NIC and a need for such
Confidential Information. For purposes of this Agreement, “Confidential
Information” is information of NIC that Spachman would not have acquired but for
his employment by NIC and that NIC endeavors to keep confidential, including
without limitation, and regardless of whether such information is in a tangible
medium of expression, accounting information, agency information,
broker-marketing information, claims information, customer service information,
employee information, financial information, information systems information,
underwriting information, and any information provided by a third party to NIC
in confidence. At the termination of this Agreement or otherwise upon NIC’s
demand, Spachman will provide to NIC all records containing Confidential
Information as well as any copies of it, including handwritten notes made or
derived from Confidential Information or records, all of which are the property
of NIC.
11. Activity Restraints. Subject to the exceptions listed below, Spachman agrees
that he will not, during the Scheduled Term or at any time within 12 months
after the Scheduled Term, whether as an individual for his own account, or as an
employee, officer, director, significant shareholder, partner, member, agent,
independent contractor, or consultant of any person, firm, corporation, or other
entity engage in the following activities:
(a) Enter into or engage in any business that competes, directly or indirectly,
with the NIC;
(b) Have any contact, including discussions, negotiations, agreements, or
understandings, with any insured, potential insured, agent, broker, or other
entity of NIC with which NIC had discussions, negotiations, agreements or
understandings with at any time during Spachman’s employment relating in any
manner to competing insurance products that are identical to, substantially the
same as, or an adequate substitute for any insurance products of NIC and that
are, or could reasonably be anticipated to be, marketed or distributed in such a
manner and in such a geographic area as to actually compete with such insurance
products of NIC.
Nothing in this Agreement shall be construed to prohibit Spachman from engaging
in property and casualty insurance business or businesses that do not conflict,
directly or indirectly, with NIC’s operations or initiatives; provided that,
before becoming involved in any type of property and casualty insurance
business, Spachman must give at least 60 days prior notice of his intention to
become involved with that

3



--------------------------------------------------------------------------------



 



business to NIC management and must give NIC a reasonable opportunity to
consider possible relationships between NIC and the new Spachman venture. Any
proposed terms will be negotiated at arms length between members of senior
management of NIC and Spachman, and will then be subject to approval by a
special committee of the Board of Directors that has been appointed for this
purpose (currently consisting of Directors Consolino, Jensen, Larson and
Schiavone). Spachman and NIC agree that Spachman engaging in low-value dwelling
property insurance will not conflict, directly or indirectly, with NIC’s
operations or initiatives.
Attached as Exhibit A is a term sheet outlining the essential terms of an
agreement or agreements to be entered into between Spachman and NIC with respect
to Spachman engaging in low-value dwelling property insurance in the State of
Texas; such terms have been approved by the special committee of the board, as
well as the Audit Committee pursuant to its Charter responsibilities. NIC and
Spachman will enter into a formal agreement or agreements capturing these terms
and other customary terms and conditions, which will be disclosed upon execution
as required by applicable law.
12. Hiring or Soliciting NIC Employees. Without the prior written consent of
NIC’s Board of Directors, during the Scheduled Term or at any time within
12 months after the Scheduled Term, Spachman will not, directly or indirectly,
hire or solicit for hire any of NIC’s employees to work for Spachman or any
entity with which Spachman is associated.
13. Remedies. Spachman acknowledges that:
(a) The promises in Sections 10, 11 and 12 of this Agreement are reasonably
necessary to protect the goodwill, trade secrets, and other business interests
of NIC and will not cause Spachman undue hardship.
(b) Any breach of these promises will cause NIC immediate irreparable harm for
which injunctive relief, including an ex parte temporary restraining order, may
be necessary. Injunctive relief will not preclude NIC from receiving any other
relief to which it might be entitled.
(c) The promises in Sections 10, 11 and 12 of this Agreement are of the essence
of this Agreement. They must be construed as independent of any other provision
of this Agreement and the existence of any claim or cause of action of Spachman
against NIC, whether predicated on this Agreement or otherwise, will not
constitute a defense to the enforcement by NIC of these promises.
14. Construction of Agreement. Spachman’s promises in Sections 10, 11, and 12 of
this Agreement are separate and independent. If any of these promises is
declared invalid or unenforceable by any court, Spachman’s remaining promises
and obligations shall remain in full force and effect. If any of the provisions
contained in Sections 10, 11 and 12 of this Agreement are held to be
unenforceable due to the duration or other aspect of the scope of those
provisions, the parties agree that a court has the power to and should reduce
the duration or scope of that provision and enforce the provision in its reduced
form.
     Sections 10 through 13 shall survive termination of this Agreement or
termination of employment before the end of the Scheduled Term.
15. Termination of Employment.
(a) At Expiration of Term. If employment is not earlier terminated, Spachman’s
employment under this Agreement will terminate at the close of business on the
last day of the Scheduled Term that is specified in Section 1.
(b) Death or Disability. Spachman’s employment under this Agreement will
terminate immediately upon Spachman’s death. NIC may terminate Spachman’s
employment hereunder immediately upon

4



--------------------------------------------------------------------------------



 



giving notice of termination if Spachman is disabled, by reason of physical or
mental impairment, to such an extent that he has been unable to substantially
perform his duties under this Agreement for an aggregate of 90 days (whether
business or non-business days and whether or not consecutive) during any period
of twelve consecutive calendar months.
(c) For Cause. NIC may terminate Spachman’s employment under this Agreement for
“Cause” if, before the end of the Scheduled Term:
(i) Spachman is convicted of a felony (other than felonious operation of a motor
vehicle);
(ii) Spachman commits an act or series of acts of dishonesty or willful
misconduct that is, or could be materially injurious to NIC in the course of his
employment that are materially inimical to the best interests of NIC and, if the
act or acts are capable of being cured, Spachman fails to cure or take all
reasonable steps to cure within 30 days of notice from the Board of Directors to
Spachman;
(iii) Spachman continues to violate his obligations under either or both of
Sections 11 and 12 of this Agreement after the Board of Directors has advised
him in writing to cease those activities; or
(iv) Other than for disability, Spachman abandons or consistently fails to
attempt to perform his duties and responsibilities under this Agreement at any
time during the Term, in either event, for 30 consecutive days after Spachman’s
receipt of written notice from the Board of Directors.
(d) For Good Reason. Spachman may terminate his employment under this Agreement
for “Good Reason” if, before the end of the Scheduled Term:
(i) NIC materially breaches its obligations under this Agreement and, if the
breach is curable, NIC fails to cure or take all reasonable steps to cure within
30 days of notice from Spachman to the Board of Directors;
(ii) NIC undergoes a Change in Control (as that term is defined in NIC’s Long
Term Incentive Plan as in effect on January 1, 2007); or
(iii) NIC appoints an individual other than Spachman to serve as CEO and the
appointment is not made by supermajority action of the Board of Directors of
NIC. For purposes of this Agreement, a supermajority action of the Board of
Directors of NIC is an action that is affirmatively approved by members of the
Board who comprise at least 75% of the full authorized number of members of the
Board at the time the action is taken.
16. Payments Upon Termination.
(a) Upon Termination Without Cause or For Good Reason. If Spachman’s employment
under this Agreement is terminated before the end of the Scheduled Term by NIC
without Cause or by Spachman for Good Reason, NIC will pay and provide to
Spachman all compensation and benefits to which he would be entitled under this
Agreement had he lived and continued in the employ of NIC under this Agreement
throughout the end of the Scheduled Term.
(b) Upon Death or Disability. In the event of Spachman’s disability (as
described in Section 15(b) or death, but only if he is not then in breach of
Sections 10 and 11, any payments remaining under Sections 3 and 4 will be made
to him in the case of disability or his estate in the event of his death. The
provisions of Section 5 will remain in effect in the event of disability or
death. Payments will be made on the same schedule called for in those Sections.

5



--------------------------------------------------------------------------------



 



(c) Upon Any Other Termination. Upon any termination of Spachman’s employment
before the end of the Scheduled Term other than a termination (i) by NIC without
Cause, (ii) by Spachman for Good Reason, or (iii) due to Spachman’s death or
disability, NIC will pay to Spachman all unpaid cash compensation accrued
through the effective date of termination but will not be obligated to make any
further payment or to provide any further benefit to Spachman under this
Agreement.
17. Arbitration.
(a) Procedures. Except as otherwise provided in Section 17(d) with respect to
injunctive relief, any controversy, claim, or dispute arising out of or relating
to this Agreement, or the breach of any provision of this Agreement or relating
to Spachman’s employment, will be submitted to binding arbitration in Cleveland,
Ohio in accordance with the Employment Arbitration Rules of the American
Arbitration Association. The arbitration will be conducted by a single
arbitrator selected from the list of arbitrators maintained by the American
Arbitration Association under its Employment Program or any successor program as
follows: (i) the American Arbitration Association (at the request of either or
both parties) will provide a list of the names of seven disinterested potential
arbitrators, (ii) NIC will delete one name from the list, (iii) Spachman will
delete one name from the shortened list, (iv) the procedure in (ii) and
(iii) will be repeated alternately until only the name of one potential
arbitrator remains on the list and that potential arbitrator will be the
arbitrator. If either NIC or Spachman fails to cooperate reasonably in the
selection of a single arbitrator, the other of them may request that the
American Arbitration Association name as the arbitrator any one of the potential
arbitrators (as selected by the party making the request) still remaining on the
original list of seven at the time of the failure to cooperate. The decision by
the arbitrator will be final and binding on the parties to this Agreement.
Judgment upon the decision rendered by the arbitrator may be entered in any
court having appropriate jurisdiction.
(b) Fees and Expenses. The expenses of the arbitration and any related
proceedings of the type referred to in Section 17(d) (other than the legal fees
and expenses incurred by Spachman in connection with the arbitration and related
proceedings) will be paid by NIC. The reasonable legal fees and expenses
incurred by Spachman in connection with the arbitration and related proceedings
will also be paid by NIC unless the arbitrator rules that Spachman had no
reasonable grounds for the position propounded by him in the arbitration (which
determination need not be made simply because Spachman fails to succeed in the
arbitration and related proceedings).
(c) Interest. If the arbitrator determines that NIC has failed to timely pay any
amount or provide any benefit to Spachman, Spachman will be entitled to receive,
in addition to the payment or benefit itself, interest on the unpaid amount or
on the value of the benefit not provided at a rate to be determined by the
arbitrator from the date on which the payment or benefit should have been made
or provided to the date on which the payment or benefit is made or provided.
(d) Injunctive Relief. Any party to a dispute, claim, or controversy described
in Section 17(a) will be entitled to apply to any court of competent
jurisdiction for injunctive relief at any time before the arbitrator has been
appointed and has affirmatively accepted the obligation to determine the extent
to which injunctive relief should be continued or granted. Any injunctive relief
granted by a court of competent jurisdiction will be subject to modification or
termination by the arbitrator once the arbitrator has affirmatively accepted
that obligation.
18. Notices. Any notice, request or instruction to be given hereunder by either
party to the other will be in writing and will be deemed to have been given
(a) when it is delivered in person to Spachman or to the individual to whose
attention notices to NIC are to be given, as the case may be, or (b) the first
business day after it is sent by nationally recognized overnight courier,
addressed as provided below, or to such other addresses as may be designated by
written notice to the other party:

6



--------------------------------------------------------------------------------



 



         
 
  If to NIC:   National Interstate Corporation
 
      3250 Interstate Drive
 
      Richfield, OH 44286
 
      Attention: General Counsel
 
       
 
  If to Spachman:   Alan R. Spachman
 
      c/o Glenmede Trust Company
 
      25823 Science Park Drive, Suite 110
 
      Beachwood, OH 44122
 
      Attention: Frank Harding, Managing Director

19. Assignment and Binding Effect. The obligations of the parties hereunder may
not be assigned or transferred, except upon the written consent of the other
party hereto; except that NIC may assign the benefit of this Agreement to any of
its affiliates. This Agreement will be binding upon and inure to the benefit of
Spachman and NIC and their permitted assigns.
20. Entire Agreement. This Agreement supersedes all prior agreements between the
parties relating to the subject matter discussed herein, specifically including
the Confidentiality and Non-Competition Agreement between Spachman and NIC dated
January 4, 1995, and constitutes the entire Agreement between the parties as
respects the rights and duties of the parties to this Agreement with respect to
that subject matter. There are no other promises or obligations relating to
those rights and duties except as contained in this Agreement.
21. Governing Law, Venue. The provisions of this Agreement will be governed by
and construed in accordance with the laws of the State of Ohio applicable to
contracts made in and to be performed exclusively within that State,
notwithstanding any conflict of law provision to the contrary. Subject to the
mandatory arbitration provisions of Section 17, the parties consent to venue and
personal jurisdiction over them in the courts of the State of Ohio and federal
courts sitting in the State of Ohio, for purposes of construing and enforcing
this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            NATIONAL INTERSTATE CORPORATION
      By:   /s/ Donald D. Larson       pursuant to authorization of the Board of
Directors             

                  /s/ Alan R. Spachman       ALAN R. SPACHMAN           

7



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
SPACHMAN EMPLOYMENT AGREEMENT
PROPOSED TERMS OF TRANSITION ARRANGEMENT
Administrative Support for Alan Spachman
Term. Fronting and support services to be approximately coterminous with
employment agreement (i.e. 3 years to commence no later than May 1, 2007).
Fronting Company. National Interstate Insurance Company or another NIC insurance
subsidiary.
Fronting. Services shall be limited to homeowners coverage in Texas. It is
intended that 100% of the risk written shall be assumed by a Spachman-controlled
company. This would include any indirect costs such as guarantee fund
assessments and forced writings (specifically including any Florida homeowners
required to be written as a result of recent legislation).
Services. Support services shall be limited to IT support in customizing NIC’s
POINT system and internet agent interface to accommodate homeowners coverage in
Texas. It is anticipated that this will take approximately 90 days. In addition,
audit services shall be provided along with a product manager, if needed. It is
not intended that underwriting, claims or other customer services be provided by
NIC. The Spachman-controlled company will arrange and pay for any needed
licensing for the IT systems.
Fees. Fronting fees shall be adequate to fully reimburse NIC for the cost of
capital, premium taxes and other costs of providing paper with an appropriate
profit margin. Service fees shall be at market and are intended to fully
reimburse National Interstate for related costs plus an appropriate profit
margin.
Reinsurance. Appropriate security, as determined by the Board of Directors, will
be provided to NIC through collateral, reinsurance from an A or higher rated
reinsurance company, funds withheld or other appropriate means to ensure direct
access to such security by NIC. The amount of such security shall be determined
including consideration of catastrophe exposure and forced writings (direct or
indirect) . Directors with substantial reinsurance experience, Messrs. Gruber
and Consolino, shall be responsible for approval of any proposed security
arrangement, after their review and consultation with the entire Board of
Directors.
Disclosure. These terms and the Employment Agreement shall be promptly
disclosed, as required. There shall be disclosure of the management transition
plan, any plans of share disposal, and ownership of the new Texas insurance
company to be founded by Spachman.
Governance and Oversight. The execution and performance of these terms shall be
monitored and approved by a subcommittee of the Board of Directors as
established by the Board of Directors. The initial composition of such
subcommittee shall be Directors Consolino, Jensen, Larson, and Schiavone. In
addition, the Audit Committee, pursuant to its Charter, shall continue to review
all potential conflicts of interest and approve all related party transactions.

